Citation Nr: 0318302	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  96-06 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include a not otherwise specified personality 
disorder.

2.  Entitlement to service connection for costochondritis, to 
include chest pain.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1991 to July 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating determination of 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO).  The issues of service connection 
for tinnitus and for costochondritis are the subjects of the 
remand below.


FINDING OF FACT

The veteran does not have a psychiatric disorder of service 
origin.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100 et 
seq. (West 2002)).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the August 1995 rating 
determination, the December 1995 statement of the case (SOC), 
and the supplemental statements of the case (SSOC) issued in 
December 1997, December 1998, August 2000, and January 2003 
informed the appellant of the information and evidence needed 
to substantiate this claim.  Furthermore, in an April 2002 
letter, the RO informed the veteran of the VCAA.  It 
specifically notified the veteran what the evidence had to 
show to establish entitlement, what he could do to help with 
his claim, where and when to send information or evidence, 
and where to contact to VA if he had any questions or needed 
assistance.  The SOC and SSOCs also informed him of the 
evidence that had been obtained and considered.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded 
several examinations during the course of the appeal.  He 
also appeared at a hearing before a local hearing officer in 
March 1999.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

In addition to the above, the pertinent laws and regulations 
provide that a psychosis will be presumed to have been 
incurred in service if it had become manifest to a degree of 
ten percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

While the veteran claims that a psychiatric disorder started 
inservice, he has not claimed that it was incurred as a 
result of a combat situation.  Thus, entitlement to 
application of 38 U.S.C.A. § 1154(b) is not warranted.

A review of the veteran's service medical records reveals 
that he was seen with complaints of decreased sleep and 
headaches in January 1994.  A diagnosis of marital problems 
was rendered at that time.  In February 1994 he was again 
seen with marital problems and the assessment was possible 
stress anxiety.

At the time of the veteran's May 1994 service separation 
examination, normal psychiatric findings were reported.  On 
his May 1994 service separation report of medical history, 
the veteran checked the "no" boxes when asked if he had or 
had ever had frequent trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, nervous trouble 
of any sort, or periods of unconsciousness.  

On his application for compensation and pension, received at 
the time of his separation from service, the veteran 
requested service connection for depression.  

In September 1994, the veteran was afforded a VA psychiatric 
examination.  The veteran reported that he felt depressed in 
service when his wife thought about leaving him and returning 
to Puerto Rico to continue her studies.  He noted that he was 
seen at the Mental Health Clinic on one occasion.  The 
veteran stated that he was not receiving any psychiatric 
care.  He was found to be vague with his symptoms.  He seemed 
to be depressed.  He spoke without much enthusiasm about his 
marital relationship.  He described almost daily headaches.  

Mental status examination revealed that the veteran was 
casually dressed and adequately groomed.  He was alert, aware 
of the interview situation, and passively cooperative.  He 
was in contact with reality.  He showed no signs or symptoms 
of psychotic symptomatology.  His responses were poorly 
elaborated but they were relevant and coherent.  The veteran 
was found to be vague and superficial with no specific 
complaints except for lack of enthusiasm and lack of energy.  
He did not seem to have great interest in anything.  He did 
not speak affectively or enthusiastically about his marriage.  
He was not suicidal/homicidal.  He was also not having 
delusions or hallucinations.  His affect corresponded to his 
emotional content.  His mood was somewhat depressed.  He was 
oriented to person, place, and time.  Memory was preserved.  
Intellectual functioning and judgment were maintained.  His 
insight was very poor.  A diagnosis was deferred until 
psychological testing was performed and reviewed.  
Psychological testing performed in November 1994 resulted in 
a diagnosis of a personality disorder with signs of 
depression.  

Following a review of the psychological report, the examiner 
indicated that even though the veteran had some depressive 
symptoms, a specific diagnosis of a mental disorder could not 
be done due to an absence of diagnostic criteria.  A 
personality disorder was confirmed.  An Axis I diagnosis of 
no specific mental disorder and an Axis  II diagnosis of a 
personality disorder, NOS, was rendered.  

At the time of a January 1995 VA outpatient visit, the 
veteran was diagnosed as having a generalized anxiety 
disorder.  Following a February 1995 outpatient visit, a 
diagnosis of depression, NOS, was rendered.  A diagnosis of 
depression, NOS, was again rendered at the time of a August 
1995 outpatient visit.  

In a December 1995 report, prepared by a private 
psychiatrist, R.C.G., M.D., it was noted that the veteran 
showed annoyance, hostility, and distance toward the 
interviewer.  His state of mind showed a slight depression 
and his affect was slightly bottled.  Testing revealed 
disorders in his concentration.  The veteran was noted to 
have attempted suicide and indicated that there was a plot to 
do him harm.  He reported hearing voices that told him they 
were going to kill him.  He indicated that homicidal ideas 
came from the voices.  The veteran's wife noted that he had 
accused her of being unfaithful.  A diagnosis of 
schizophrenic reaction of paranoid type was rendered.  The 
examiner indicated that there were abundant symptoms and 
signs that told him that the illness established itself in 
the Army of the United States or at the beginning of his 
discharge therefrom.  

As a result of the report received from Dr. G., the veteran 
was scheduled for an examination by a board of two VA 
psychiatrists in October 1996.  The examiners indicated that 
they had reviewed the entire claims folder.  

The veteran stated that he had been seen by Dr. G. on only 
one occasion and that he was not following any type of 
organized psychiatric treatment.  He was quite vague in his 
complaints.  The veteran stated that his only complaint was 
difficulty sleeping.  He noted having this problem since 
service.  He reported that he was married with no children.  
He denied the use of drugs or alcohol.  

Mental status examination revealed the veteran was 
appropriately dressed and groomed.  He also carried himself 
appropriately.  He was in contact with reality.  He seemed 
rather passive and somewhat dependent projecting a rather 
dependence structure.  He was also somewhat evasive.  His 
expressions were free, relevant, and coherent but he 
elaborated very little.  There was no delusional material or 
perceptive disorder found.  He had no mannerisms.  He was 
oriented in all three spheres.  His memory and sensorium were 
clear.  There were no depressive signs.  His judgment was not 
impaired and there were no suicidal ruminations found.  An 
Axis I diagnosis of no diagnosis and an Axis II diagnosis of 
a personality disorder, NOS, were rendered.  

At his March 1999 hearing, the veteran testified that he was 
given medication for a nervous condition in service.  He 
stated that he was seen at the VA hospital after taking 
medication that he should not have taken.  The veteran noted 
that he had taken medication in the past to try and 
deliberately hurt himself.  He indicated that he had never 
been discharged from VA care but that he had just stopped 
going for care.  

Service connection is not warranted for a psychiatric 
disorder.  The Board does note that the veteran was seen with 
complaints of being unable to sleep in January 1994.  A 
diagnosis of marital problems, as opposed to any psychiatric 
disorder, was rendered at that time.  Possible stress anxiety 
was noted the following month when marital problems were 
again described but at the time of the veteran's May 1994 
service separation examination, normal psychiatric findings 
were reported.  Furthermore, the veteran checked the "no" 
boxes when asked if he had or had ever had frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, nervous trouble of any sort, or periods of 
unconsciousness.  

While the veteran has continued to maintain that he has a 
psychiatric disorder related to service, he is not competent 
to offer his opinion regarding the proper diagnosis of any 
psychiatric impairment or the etiology thereof.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The Board further observes that after conducting a thorough 
psychiatric examination in September 1994, and reviewing the 
results of psychological testing performed in November 1994, 
the VA examiner indicated that even though the veteran had 
some depressive symptoms, a specific diagnosis of a mental 
disorder could not be done due to an absence of diagnostic 
criteria.  An Axis I diagnosis of no specific mental disorder 
was rendered.  

The Board does note that the veteran was diagnosed as having 
a generalized anxiety disorder in January 1995 and was 
diagnosed as having depression, NOS, at the time of February 
and August 1995 outpatient visits; however, these diagnoses 
were not related back to the veteran's period of service nor 
does it appear that the medical providers reviewed the 
record.  

The Board further observes that following the December 1995 
examination of the veteran, a private physician, Dr. G., 
rendered a diagnosis of schizophrenic reaction of paranoid 
type and indicated that there were abundant symptoms and 
signs that told him that the illness established itself in 
the Army of the United States or at the beginning of his 
discharge therefrom.  Dr. G. based his opinion upon history 
being supplied from the veteran.  

As a result of the report and opinion from Dr. G., the 
veteran was afforded an additional VA examination by a board 
of two VA psychiatrists who had not previously examined him 
in October 1996.  The examiners indicated that they had 
thoroughly reviewed the claims folder, including the report 
of Dr. G.  Following a thorough examination and review of the 
claims folder, the examiners indicated that the veteran had 
no depressive signs and rendered an Axis I diagnosis of no 
diagnosis and an Axis II diagnosis of a personality disorder, 
NOS.

The Board is giving more probative weight to the October 1996 
VA examiners opinions as they were reached following a 
thorough review of the claims folder and a comprehensive 
examination of the veteran.  As there is no current Axis I 
psychiatric diagnosis, the claim must be denied.  

As to the Axis II diagnosis of a personality disorder, the 
Board notes that service connection may not be allowed for a 
personality disorder as that disorder is not a disease or 
injury within the meaning of applicable legislation referable 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2002). 


ORDER

Service connection for a psychiatric disorder is denied.  


REMAND

With regard to the veteran's claim of service connection for 
tinnitus, the Board notes that the veteran reported having 
ringing in his ears at the time of a January 1994 hearing 
conservation examination.  He indicated that he had been 
given foam plugs and ear muffs.  

At his March 1999 hearing, the veteran testified that he 
worked on the flight deck of an aircraft carrier and that he 
was exposed to a lot of noise with the jet engines taking off 
and landing.  He stated that the noise was intense.  He 
reported that it was like a whistle.  

Following the hearing, the veteran was afforded a VA 
audiogical examination in April 1999.  At the time of the 
examination, the veteran complained of having a high pitched 
noise in his ears since 1993.  He related this to conditions 
encountered on the flight deck.  

The examiner noted that tinnitus was a subjective symptom 
that could be caused by multiple conditions such as noise, 
high blood pressure, etc.  He stated that there was no way he 
could pinpoint the cause of tinnitus but if the veteran had 
been exposed to a high pitch noise such as the one 
encountered on a flight deck caused by turbinate engines, the 
possibility might exist.  

The opinion provided by the examiner is insufficient to 
properly render a determination as to the issue of service 
connection for tinnitus.  The Board further notes that in a 
June 2000 rating determination, the RO granted service 
connection for arterial hypertension.  

With regard to the veteran's claim for costochondritis, the 
Board notes that a diagnosis of costochondritis was rendered 
in November 1993.  Subsequent to service, the veteran has 
reported having chest pain on several occasions, but denied 
having chest pain at the time of an April 1999 VA 
hypertension examination.  The Board is of the opinion that 
the veteran should be afforded a VA examination to determine 
the nature and etiology of any current costochondritis, if 
present.  

Where the Board makes a decision based on a record that does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed with regard to these issues.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current 
tinnitus.  The claims folder must be made 
available to the examiner for review.  
The examiner is requested to render the 
following opinion:  Is it at least as 
likely as not that any current tinnitus 
is related to the veteran's period of 
service, including exposure to noise as a 
result of duties performed, or to his 
service-connected hypertension?  A 
complete rationale is requested for each 
opinion that is rendered. 

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current 
costochondritis.  All indicated test and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.  The examiner 
is requested to render the following 
opinion:  What is the nature and etiology 
of any current costochondritis, if 
present, and is it at least as likely as 
not that any current costochondritis is 
related to the veteran's period of 
service?  Complete detailed rationale is 
requested for each opinion that is 
rendered. 

4.  Pursuant to 38 C.F.R. § 3.655 (2002), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  This Remand serves as 
notice to the veteran of the regulation 
and the negative decision that may result 
from his failure to report for a 
scheduled examination without good cause.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

6.  The RO should then adjudicate the 
issues of entitlement to service 
connection for tinnitus and 
costochondritis, to include chest pain.  
If either issue remains denied, the case 
should be returned to the Board after 
compliance with appropriate appellate 
procedures, including the issuance of an 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board 


and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



